MEMORANDUM **
In these consolidated petitions, Alejandro Serrano Moneada, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying his motion to reopen and motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to reopen and reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and review de novo claims of due process violations based on ineffective assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petitions for review.
The BIA did not abuse its discretion in denying Serrano Moncada’s motion to reopen, alleging that prior counsel was ineffective for failing to petition for review of the BIA’s February 9, 2005 order, 2005 WL 698589, because Serrano Moneada failed to show prejudice. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (to demonstrate prejudice, a petitioner must establish plausible grounds for relief).
The BIA did not abuse its discretion in denying the motion to reconsider because Serrano Moneada failed to demonstrate prejudice. See id.
It follows that Serrano Moneada cannot show a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to prevail on a due process claim).
Serrano Moncada’s remaining contentions are unavailing.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.